EXHIBIT Second Amended and Restated Independent Contractor Agreement 1.Parties This Independent Contractor Agreement ("Agreement") is between China Tel Group, Inc. ("ChinaTel") and Isidoro Gutierrez ("Independent Contractor"). 2.Term of this Agreement The term of this Agreement shall be effective as of January 1, 2009 and shall expire March 31, 2010 ("Term"). 3.Services to be Performed by Independent Contractor Independent Contractor shall perform professional services (the “Services”) of the following general description as an independent contractor to ChinaTel acting as its Chief Administrative Officer during the entire Term of this Agreement.The Services include, but are not limited to: (i) coordination of long-range and annual planning in collaboration with the Chief Executive Officer and the Board of Directors; (ii) supervising the administrative staff and directing administrative operations; (iii) managing the operation and maintenance of the corporate office; (iv) administering and supporting, in conjunction with the Chief Executive Officer and the Chief Operating Officer, all aspects of the ChinaTel’s operations; (v) acting as the representative and advocate of ChinaTel with government agencies, insurance companies, community and local business groups and organizations; and (iv) managing the provision of all administrative services to ChinaTel through outside consultants. 4.Payment ChinaTel shall pay Independent Contractor for the Services described above for a fixed fee of 460,245 shares of ChinaTel's Series A common stock issued as restricted stock pursuant to SEC Rule 144 under the U.S. Securities Act of 1933 ("Independent Contractor Fee"), which amount is in addition to 3,772,803 shares paid to Independent Contractor under the prior independent contractor agreement(s) between the parties.The Independent Contractor Fee shall be paid as soon as is practical following the parties’ execution of this Agreement. 5.State and Federal Taxes Independent Contractor shall assume full responsibility for the payment of any taxes (or any other obligations or payments) that may be claimed as owed by any unit of government, as a result of remuneration paid to Independent Contractor for the performance of the Services.This includes income, Social Security, Medicare and self-employment taxes. Independent Contractor shall also pay all unemployment contributions related to the performance of the Services.Independent Contractor shall defend and indemnify ChinaTel with regard to any such payments. 6.Fringe Benefits Independent Contractor shall not be eligible to receive any employee benefits from ChinaTel, including, but notlimited to, medical, dental, vision, long-term disability, accidental death and dismemberment, flexible spending account, mental health services, family and medical care leave benefits, vacation benefits and participation in any ChinaTel 401 (k) plan. 7.Independent Contractor Status The parties intend Independent Contractor to act as an independent contractor in the performance of the Services. Independent Contractor shall have the right to control and determine the methods and means of performing the Services.
